Citation Nr: 1537781	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.
 
2. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include paranoid schizophrenia, bipolar disorder, and an anxiety disorder, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J.T.

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant had active service from March 1978 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant and his friend, J.T., testified at a hearing in April 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

In October 2012, the Board reopened the appellant's previously denied claims of entitlement to service connection for low back and acquired psychiatric disorders and remanded the case for further development. Most recently, in July 2013, the Board remanded the case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is again required. 

With regard to the appellant's low back claim, the appellant underwent a VA examination in June 2007 and the examiner provided a negative opinion and stated that the appellant first hurt his back shoveling snow in 2004, and that the record was negative for complaints of a back problem from 1978 to 2004. A supplemental opinion was rendered in February 2013. The examiner found that the appellant's degenerative disc disease from L4-L5 was not related to service because he had a normal X-ray in February 1994, indicating that there was no disc disease present at that time. Further, the examiner stated that the appellant did not complain of a backache until February 2004 when he injured himself shoveling snow. 

In its July 2013 remand, the Board discussed that the negative opinions were not adequate because they were based in part upon an incorrect factual basis. The record clearly shows that the appellant complained of back problems prior to his injury in February 2004. His VA treatment records show that he complained of back pain as early as February 1987 and December 1989. A private medical record from April 1989 shows that he complained of low back pain. In February 1997, he was evaluated by Dr. D. P. for the Bureau of Disability Determination Service. He complained of back pain that first started in the Army and became progressively worse over the years. He was diagnosed with low back pain. In February 1994, he underwent a VA joints examination. He reported injuring his back in service, in March 1978. He was diagnosed with low back pain with a history of a low back injury. 

A VA examiner issued a negative etiological opinion in July 2013, and reasoned that X-ray of the lumbar spine in March 2004 was normal and X-ray of the lumbar spine in June 2007 showed advanced disc degeneration at L4, L5 with osteophytes at that level. He reasoned that from 1978 to 2004, the appellant had back pain but normal X-rays of the lumbar spine and that three years later in 2007 he has advanced disc disease in L4, L5. He reported that the appellant admitted to falling down while shoveling snow in late 2004 which presumably caused the disc disease.

While it appears that the VA examiner, in July 2013, considered the appellant's history of low back pain prior to 2004, additional comment is required. During in-service treatment for low back pain in June 1978, the appellant complained of a back injury one day prior. He complained that he had fallen twice and injured his back. He reported that he had experienced five years of back pain and that his civilian physicians had considered surgery. Physical examination and X-ray examination was negative and he was diagnosed by the military physician with questionable musculature strain. The appellant was seen by the orthopedic clinic in June 1978 and again reported chronic low back pain prior to service. He reported that his low back pain was intermittent and that he was seen by many physicians, with negative results. The appellant's enlistment and separation examinations and histories are silent for clinical findings or report of a history of low back pain or a low back disability. However, another supplemental opinion is required so that the VA examiner may address whether a preexisting low back disorder was aggravated beyond its natural progression by service. 

With regard to the appellant's acquired psychiatric disorder claim, the record shows that he complained during service in June 1978 of anxiety related to his upcoming discharge and a June 1978 mental status examination was silent for any acquired psychiatric diagnosis. Since service, the appellant was diagnosed with a number of acquired psychiatric disorders, anxiety in September 1978, atypical paranoid disorder with auditory hallucinations and delusions in January 1984, paranoid schizophrenia in March 1985, bipolar disorder in July 2000, and paranoid schizophrenia in July 2004. Over the years, his diagnoses have varied and he has also been diagnosed with substance abuse disorders in varying degrees of remission. An August 1997 record from the Social Security Administration stated that the appellant was found to be disabled in March 1978, during his period of service, due to schizophrenia and substance abuse. 

During a VA examination in December 2010, conducted to adjudicate the appellant's claim of entitlement to service connection for PTSD, the examiner recorded the appellant's childhood history to include poverty, physical and sexual abuse, hallucinations or delusions, lack of friends, the breakup of his family, and early psychiatric treatment with medication. The examiner diagnosed the appellant with schizoaffective disorder, bipolar type, and opined that such was less likely related to his in-service anxiety or aggravated by his in-service anxiety.  

In March 2013, a supplemental opinion was provided. The examiner found that the appellant did not have PTSD and instead he was psychotic, with hallucinations, illusions, and paranoia. He had been diagnosed with paranoid schizophrenia. The examiner found that the appellant's psychiatric treatment since 1979 and 1980 was "too far removed" from his period of active service from March 1978 to August 1978, and that his psychotic symptoms were not related to the anxiety he experienced in service. As the appellant was diagnosed with schizophrenia and was treated for psychiatric problems since shortly after service, the Board, in its July 2013 remand, found that an additional supplemental opinion was necessary to determine whether the appellant had psychosis within one year of his separation from service in August 1978. 

A VA examiner submitted a supplemental opinion in August 2013. The examiner reported that the appellant had multiple psychiatric diagnoses, and had no current psychosis or symptoms of psychosis within the first year after military discharge. Further, the examiner opined that the appellant's condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. He reasoned that the appellant had a diagnosis of psychosis in his adolescent years, not worsened by military service or any incident in service. The examiner did not offer sufficient rationale for his opinion as to the appellant's preexisting psychosis. The examiner also reported that the appellant had psychosis prior to service and also reported that the appellant did not have psychosis of symptoms of psychosis within the first year after military discharge. An additional supplemental opinion that provides adequate rationale and clarification is thus required. 

Finally, it appears that the most recent relevant VA treatment records are dated in July 2011, and on remand, the AOJ should supplement the record with the appellant's updated VA treatment records. Also, while the appellant denied pre-service low back and psychiatric treatment during his April 2012 Board hearing, he reported such during service and after service; and on remand, the AMC should request that the appellant identify any providers of pre-service low back and psychiatric treatment. 



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the appellant's updated treatment records maintained by the VA Medical Centers (VAMCs) in Chicago and Hines, Illinois. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the appellant must be properly notified and provided an opportunity to submit such records.

2. Contact the appellant and inform him that he has reported pre-service low back and psychiatric treatment. Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records reflecting treatment for his low back and acquired psychiatric disorders. Advise the appellant that he may submit his private treatment records if he so chooses. If a negative response is received from the appellant, or any private treatment provider, the claims file should be properly documented in this regard.

3. Then, forward the claims file to the examiner who offered the July 2013 supplemental opinion as to the appellant's low back disorder, or a suitable substitute. If any examiner determines that additional examination of the appellant is required, so schedule the appellant. 

(a) The examiner should opine as to whether there is clear and unmistakable evidence that the appellant's low back disorder preexisted his entrance into active service in March 1978, specifically considering the appellant's June 1978 in-service report that he experienced five years of back pain and that his civilian physicians had considered surgery, and his separate June 1978 in-service report of chronic low back pain prior to service and that he was seen by many physicians, with negative results. 

(b) If it is determined that the appellant's low back disorder clearly and unmistakably preexisted his active service, the examiner should opine as to whether there also is clear and unmistakable evidence that such was not aggravated (made permanently worse beyond the natural progression of the disease) during or by his active service, specifically considering his in-service and post-service treatment for low back pain, as well as his post-service intercurrent low back injuries in February 2004 shoveling snow and February 2010 wherein a porch or gutter fell and hit him, and his lay statements as to two in-service falls and injuries to the low back. 

(c) If it is determined that the appellant's low back disorder did not clearly and unmistakably preexist active service, the examiner should opine as to whether it is at least as likely as not that the appellant's low back disorder began during active service or is related to any incident during active service, specifically considering his in-service and post-service treatment for low back pain, as well as his post-service intercurrent low back injuries in February 2004 shoveling snow and February 2010 wherein a porch or gutter fell and hit him, and his lay statements as to two in-service falls and injuries to the low back. 
4. Then, forward the claims file to the examiner who offered the August 2013 supplemental opinion as to his acquired psychiatric disorder, or a suitable substitute. If any examiner determines that additional examination of the appellant is required, so schedule the appellant. 

(a) The examiner should opine as to whether there is clear and unmistakable evidence that the appellant's acquired psychiatric disorder preexisted his entrance into active service in March 1978, specifically considering the appellant's December 2010 report on VA examination of pre-service stressors and psychiatric symptoms and treatment. 

(b) If it is determined that the appellant's acquired psychiatric disorder clearly and unmistakably preexisted his active service, the examiner should opine as to whether there also is clear and unmistakable evidence that such was not aggravated (made permanently worse beyond the natural progression of the disease) during or by his active service, specifically considering his in-service anxiety and his lay statements as to in-service medication use and confusion. 

(c) If it is determined that the appellant's acquired psychiatric disorder did not clearly and unmistakably preexist active service, the examiner should opine as to whether it is at least as likely as not that the appellant's brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder, if any, were manifest to a compensable degree by August 1979, one year after his separation from active service.

(d) If it is determined that the appellant's acquired psychiatric disorder did not clearly and unmistakably preexist active service, the examiner should opine as to whether it is at least as likely as not that the appellant's acquired psychiatric disorder began during active service or is related to any incident during active service, specifically considering his in-service anxiety and his lay statements as to in-service medication use and confusion. 
 
(e) The examiner should opine as to whether it is at least as likely as not that the appellant's acquired psychiatric disorder is proximately due to or the result of, his low back disorder. In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the appellant's acquired psychiatric disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his low back disorder, specifically, the prescription medication used to treat the same.

(f) The examiner should also clarify his July 2013 statement that the appellant had psychosis prior to service and that the appellant did not have psychosis of symptoms of psychosis within the first year after military discharge. 

Each examiner should be informed that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." 

Each examiner should be informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the opinions or examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims, considering any additional evidence added to the record. If any action remains adverse to the appellant, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



